HEDRICK, Chief Judge.
Defendant argues “the trial court erred in denying the motions of defendant Baity to dismiss at the close of all the plaintiffs *425evidence.” Defendant contends that since plaintiffs “undertook to build their own house . . . [plaintiffs] had a substantial responsibility to fully investigate the component parts of the house. . . .” Defendant further argues somewhat confusingly that even though the written contract signed by the parties on 1 February 1985 provided that the equipment and work were “to meet state and local codes,” defendant did not make any express warranties because such representations were “done in the context of representations which were made by someone other than defendant Baity.”
In ruling on a motion for a directed verdict pursuant to G.S. 1A-1, Rule 50(a), the court must consider the evidence in the light most favorable to the nonmovant. Summey v. Cauthen, 283 N.C. 640, 197 S.E.2d 549 (1973). Also, the court must resolve any contradictions, conflicts and inconsistencies in the evidence in the non-movant’s favor in determining the sufficiency of the evidence to withstand a motion for a directed verdict. Tripp v. Pate, 49 N.C. App. 329, 271 S.E.2d 407 (1980). The motion may only be granted if the evidence is insufficient to justify a verdict for the plaintiff as a matter of law. Colony Associates v. Fred L. Clapp & Co., 60 N.C. App. 634, 300 S.E.2d 37 (1983). In determining if a judgment notwithstanding the verdict under G.S. 1A-1, Rule 50(b) should be granted, the same factors are considered as in the directed verdict decision. Id.
The evidence in the present case is clearly sufficient to support the jury’s verdict and the judgment entered thereon that defendant Baity impliedly and expressly warranted to plaintiffs that the heating system would “meet state and local codes” and be fit for the ordinary purposes for which such systems are used. These assignments of error are overruled.
Defendant next asserts the “trial court erred in limiting the liability of codefendant Puckett Enterprises, Inc. to defendant Baity to the sum of $2,084.78.” This assignment of error is based on an exception to the trial judge’s conclusion that “defendant, Puckett’s liability, as between defendant, Baity, and defendant, Puckett, should be restricted to the sum of $2,084.78,” citing, Wilson v. Chemical Co., 281 N.C. 506, 189 S.E.2d 221 (1972), and Lyon v. Shelter Resources Corp., 40 N.C. App. 557, 253 S.E.2d 277 (1979). Defendant argues that he, as a retailer, should be able to recover his entire loss from the manufacturer, defendant Puckett, since defendant Baity *426resold the heating system to plaintiffs with the same warranties as defendant manufacturer made. We disagree.
The parties, according to the judgment, “stipulated that the issue of respective liability of each defendant should be reserved for decision by the Court after the jury answered the issues submitted. . . This stipulation authorized the trial judge to determine the amount of each defendant’s liability to the plaintiffs after the issues had been answered by the jury. By this stipulation, defendant Baity, in effect, authorized the trial judge to determine defendant Puckett’s liability to defendant Baity from the evidence presented. The trial judge’s decision in this regard is final.
Plaintiffs’ sole argument on appeal relates to the trial court’s entering a judgment directing a verdict for defendants with respect to plaintiffs’ unfair and deceptive trade practices claim pursuant to G.S. 75-1.1 et seq.
While the evidence is clearly sufficient to support the jury’s verdict finding that defendants breached both express and implied warranties, we hold the evidence is not sufficient to support plaintiff’s claim for unfair and deceptive trade practices with respect to the sale and installation of the Aqua II water stove system. The judgment of the trial court will be affirmed.
Affirmed.
Judges ORR and LEWIS concur.